At the July term 1941 of the Circuit Court of Talladega County, the grand jury found and returned into open court, an indictment against this appellant, defendant below, which charged him with the offense of arson, in that, the said Celman Knight Rhodes did willfully set fire to, or burned, or caused to be burned, or aided or procured the burning of a dwelling house, the property of Eula Mae Rhodes, against the peace and dignity of the State of Alabama.
The record discloses the defendant was duly arraigned upon said indictment on September 18, 1941, and in answer thereto interposed his dual plea, viz.: "Not guilty; and, not guilty by reason of insanity."
The trial resulted in the conviction of the defendant, the jury returned the verdict: "We, the jury, find the defendant guilty as charged in the indictment." Whereupon the court adjudged the defendant guilty and pronounced and entered judgment of conviction which provided that he be imprisoned in the penitentiary for the period of two years. From said judgment this appeal was taken.
The appeal here is upon the record proper, there being no bill of exceptions. The only question before us is the regularity of the proceedings on the trial of the case in the court below as disclosed by the record. We find no error in this connection, the record being regular in all respects.
It follows that the judgment of conviction from which this appeal was taken must be affirmed.
There does appear in the transcript a motion for a new trial which the court overruled and denied. This action of the court cannot be reviewed as there is, as stated, no bill of exceptions.
Affirmed. *Page 447